Citation Nr: 1226029	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-15 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic lumbar strain. 

2.  Entitlement to an initial rating in excess of 10 percent for post residuals of right wrist trauma. 

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome. 

4.  Entitlement to an initial rating in excess of 10 percent for chronic iritis/uveitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 2004 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California, and was confirmed by a June 2008 rating decision by the VA RO in Boise, Idaho.  In pertinent part of the March 2008 decision, the RO granted service connection for chronic lumbar strain, residuals of right wrist trauma, right shoulder impingement syndrome, chronic iritis/uveitis all with initial 10 percent disability ratings.  The June 2008 continued the Veteran's initial 10 percent disability ratings. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
At the Veteran's April 2010 VA examination it was noted that the Veteran was not working since he was fired because of his service-connected right shoulder impingement syndrome.  Thus, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a careful review of the Veteran's claims file the Board finds that all of the issues on appeal must be remanded for further development. 

According, to the May 2010 Supplemental Statement of the Case (SSOC) the Veteran was to be scheduled for future VA examinations for his service-connected chronic lumbar strain, service-connected residuals of right wrist trauma, and service-connected right shoulder impingement syndrome.  The code sheet attached to the May 2010 SSOC stated that the Veteran was to be afforded VA examinations in October 2011; there is no indication in the Veteran's claims file or in the Virtual VA paperless claims processing system if those VA examinations were conducted.  Thus, the Board finds that the RO/AMC should determine if the Veteran was scheduled for VA examinations after the issuance of the May 2010 SSOC.  If the Veteran was afforded new VA examinations for his service-connected lumbar strain, service-connected residuals of right wrist trauma, and service-connected right shoulder impingement syndrome then those VA examinations must be obtained and associated with the Veteran's claims file.  If no new VA examinations were afforded then the RO/AMC must schedule the Veteran for new VA examinations to determine the current nature and severity of his chronic lumbar strain, his residuals of right wrist trauma, and his right shoulder impingement syndrome. 

At the April 2010 VA examination the Veteran reported that he was fired from his job because of restrictions from his doctor as a result of his service-connected right shoulder impingement syndrome.   Thus, the Board finds that the RO/AMC must obtain any employment information from the Veteran and if the Veteran is still unemployed then the Veteran should be scheduled for a new VA examination for his service-connected right shoulder impingement syndrome.  

The Veteran is currently service-connected for chronic iritis/uveitis with an initial 10 percent disability rating.  His disability has been evaluated under 38 C.F.R. § 4.84a Diagnostic Code 6003 for iritis.  Under that diagnostic code, the disability of the eye is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent. 38 C.F.R. § 4.84a (Diagnostic Code 6003) (2008).  Uveitis and other similar diseases of the eye are evaluated in this manner. See 38 C.F.R. § 4.84a (Diagnostic Codes 6000-6009).  While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 -54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.  

The Board finds that the Veteran should be scheduled for a new VA examination to determine the current nature and severity of his chronic iritis/uveitis because the December 2007 and April 2010 VA examination reports do not take into consideration the Veteran's December 2008 statements that his chronic iritis/ureitis is manifested by a constant dry eyes, light sensitivity during the day, and night blindness.  Thus, the VA examiner must discuss all symptomatology associated with the Veteran's chronic iritis/uveitis.  

 Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should have the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits (for each of the Veteran's former employers).  With the assistance of the Veteran, the RO should obtain any employment records from the Veteran's employer in order to ascertain the Veteran's employment history and the date he was last employed.  The Veteran must cooperate in this endeavor.  

3.  The RO should obtain a copy of any VA examination conducted approximately around October 2011.  If no VA examination was conducted for his service-connected chronic lumbar strain, service-connected residuals of right wrist trauma, and/or service-connected right shoulder impingement syndrome since April 2010 it must be documented in the Veteran's claims file.  

4.  If the Veteran has not been afforded a VA examination since April 2010 for his service-connected chronic lumbar strain and service-connected residuals of right wrist trauma, then he should be afforded a VA examination to determine the current severity of his service-connected chronic lumbar strain and service-connected residuals of right wrist trauma.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should address each of the following: 

For the Veteran's chronic lumbar strain:
		
A) The VA examiner should discuss the current nature and severity of the Veteran's chronic lumbar strain.  

B) The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

1) In particular, the examiner should identify the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  
  
2) The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.  

3) The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

For the Veteran's status post right wrist trauma, the VA examiner should discuss the current nature and severity of the Veteran's status post right wrist trauma.  

A) This should include range of motion.

B) The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

5.  After the Veteran's employment status is determined, the Veteran should be afforded a VA examination to determine the current severity of his service-connected right shoulder impingement syndrome.  The claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must discuss the following:

A)  The current nature and severity of the Veteran's right shoulder impingement syndrome, including range of motion and any limitations because of pain, weakness, fatigue, or incoordination. 
 
B) The VA examiner must state the effects of the Veteran's right shoulder impingement syndrome on his usual activities of daily living and on employment. 

C) The VA examiner must determine if the Veteran's right shoulder impingement syndrome is productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.  

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

6.  The Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected chronic iritis/uveitis.  The claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must discuss the following:

A) Impairment of visual acuity or field loss 
B) Pain 
C) Rest-requirements
D) Episodic incapacity

The VA examiner must take into consideration and discuss the Veteran's December 2008 statements that his chronic iritis/ureitis is manifested by constant dry eyes, light sensitivity during the day, and night blindness.  

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

7.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



